     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 1 of 36



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                        Criminal No. 19-541 (FAB)

AHSHA NATEEF TRIBBLE [1],
DONALD KEITH ELLISON [2],

     Defendants.


                            OPINION AND ORDER

     Defendants Donald Keith Ellison (“Ellison”) and Ahsha Nateef

Tribble (“Tribble,” and together with Ellison, the “defendants”)

move to change the venue of the criminal case against them.

(Docket Nos. 94, 98–99.) As discussed below, the motion is DENIED.

I.   Background

     Hurricane María struck Puerto Rico on September 20, 2017.

(Docket No. 3 at p. 1.)      The hurricane extensively damaged Puerto

Rico’s electric power system.         Id. at p. 2.

     Cobra   Acquisitions,     LLC    (“Cobra”)   was     contracted   by   the

Puerto Rico Electric Power Authority (“PREPA”) to help restore the

electric power system.      Id. at pp. 7–11.      Ellison was president of

Cobra between 2017 and 2019.         Id. at p. 2.

     Tribble   was     an   administrator    in     the   Federal   Emergency

Management Agency (“FEMA”).      Id.     Tribble had responsibility over
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 2 of 36



Criminal No. 19-541 (FAB)                                                        2

electric grid infrastructure recovery in Puerto Rico.                     Id. at

pp. 2, 5–6.

       According to an indictment, Ellison provided things of value

to Tribble, who used her influence to assist Cobra in obtaining

favorable      contracts,       contractual      terms,      and      contractual

performance from PREPA.         See id. at pp. 11–39.       The things of value

identified      in     the      indictment      include      airfare,     ground

transportation, helicopter flights, hotel rooms, access to an

apartment, meals, entertainment expenses, security services, and

employment for another individual, Jovanda R. Patterson, also

named as a defendant in the indictment.              See id. at pp. 12–14.

       The indictment also identifies Tribble’s acts performed in

exchange for the things of value.               See id. at pp. 14–16.          The

alleged acts include: pressuring PREPA executives so that they

would accelerate payments to Cobra and choose Cobra over PREPA’s

employees and other contractors to do the infrastructure work,

pressuring FEMA employees concerning reimbursement for Cobra’s

work,    providing    information       to   Cobra   not    readily   accessible

through other means, and causing a letter to be sent to the Puerto

Rico    government    stating    that    the   costs   of   Cobra’s    work   were

reasonable.     Id.

       The indictment further lists overt acts in furtherance of the

six charges against Ellison and Tribble, including dozens of
       Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 3 of 36



Criminal No. 19-541 (FAB)                                                     3

communications between Ellison and Tribble and actions taken in

accordance with those communications.           See id. at pp. 16–31.        To

conceal their actions, the indictment states, Ellison and Tribble

used   private    e-mail   accounts,     personal    cellular    phones,    and

Ellison’s personal and business credit cards.            Id. at p. 16.

       The    indictment   generally     charged     Ellison    and    Tribble

together. 1 Id. at pp. 11–39. They were both charged with a bribery

conspiracy, disaster fraud, and four counts of honest services

wire fraud.     Id.   Ellison was also charged with two false statement

counts.      Id. at pp. 41–42.

       After the grand jury charged the defendants, the Acting United

States Attorney for the District of Puerto Rico held a press

conference. 2     See Docket No. 94, Ex. D.         The record is unclear

about the precise date of the press conference.             See id.




1 Judgment has been entered against Jovanda R. Patterson, the third defendant
charged in the indictment. (Docket No. 121.)

2 The defendants attached to their motion a transcription of the press
conference. (Docket No. 94, Ex. D.) It appears that at least some portions of
the transcription were translated from the Spanish language. See id. There is
no indication that the transcription is a certified translation. Local Rule
5(g). The government, however, does not contest the Court’s consideration of
the transcription. See Docket Nos. 100, 108. The Court will therefore assume,
for purposes of resolving the defendants’ pending motion to transfer venue,
(Docket Nos. 94, 98–99,) that the parties have stipulated that the Court may
consider any portions of the transcription translated from the Spanish language,
Local Rule 5(g). Any other stipulations in this case concerning Local Rule 5(g)
should be express.
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 4 of 36



Criminal No. 19-541 (FAB)                                                  4

     The   press    conference   chiefly    focused    on    the     factual

assertions in the indictment of the defendants.           See id.    At one

point, the Acting United States Attorney stated,

     These defendants were supposed to come to Puerto Rico to
     help during the recovery after the devastation suffered
     from Hurricane María.    Instead, they decided to take
     advantage of the precarious conditions of our electric
     power grid and engaged in a bribery and wire fraud scheme
     in order to enrich themselves illegally at the expense
     of our suffering.     The actions of these people are
     unfortunate, very unfortunate. They took advantage of
     one of the most vulnerable moments in Puerto Rico’s
     modern history to enrich themselves at the expense of
     the government. Now they will have to face all of the
     consequences    of   their    actions   before    Federal
     authorities.

Id., Ex. D at p. 3.    She also asserted,

     We suffered from the elements in the incident. Horrible
     in our lives, I don’t have to say anything else. I was
     in the health recovery evacuation center and experienced
     this tragedy many times.      And we expect that these
     allegations, we always decide to be an example for people
     who believe that they can take for themselves and steal
     and arrange their lives. They guess. That’s why we do
     this really. It’s important that you take that message.
     Take it all over so that people get that . . . the
     message and stop breaking the law.

Id., Ex. D at p. 10. Another person at the press conference, James

Long, noted that “the physical disaster is significant here.” Id.,

Ex. D at p. 17.

     During   the   press   conference,    the   Acting     United    States

Attorney also warned against reading too much into the allegations.

She cautioned that “these 3 people are presumed innocent and it is
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 5 of 36



Criminal No. 19-541 (FAB)                                                       5

the Federal government’s responsibility to prove they are guilty.”

Id., Ex. D at p. 4.         She also explained, “[Cobra] was a company

that is obviously known and was doing the work that 2 people who

were involved and for 3 people and that they did illegal jobs isn’t

going to mean that the work itself was defective work.”                Id., Ex. D

at p. 8.

II.   Parties’ Positions

      A.    Defendants

            The defendants argue that transfer of their case to

another district is necessary to ensure they receive a fair trial.

(Docket No. 94 at p. 1.)            They also argue that transferring the

case would be more convenient and in the interests of justice.

Id. at p. 22.

            The     defendants’      principal    argument     focuses   on   the

impacts of Hurricane María and restoration efforts in Puerto Rico.

See Docket Nos. 94, 105. The defendants believe that those impacts

on Puerto Rican jurors are sufficient to justify transfer to

another    venue.         (Docket    No. 105    at    p. 2.)     The   publicity

surrounding       their    case,    according    to    the   defendants,   “only

exacerbates that impact.”           Id.

            According to the defendants, nearly all Puerto Ricans

were affected by Hurricane María and the loss of power.                  (Docket

No. 94 at pp. 2, 12.) “Puerto Rican jurors lost their homes, their
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 6 of 36



Criminal No. 19-541 (FAB)                                               6

businesses, their livelihoods, and some lost family members.”

(Docket No. 105 at p. 1.)

          The impacts of Hurricane María and the recovery efforts,

the defendants contend, prevent Puerto Ricans from serving as

impartial jurors at their trial.

     [E]mpaneling a jury of Puerto Rican citizens here would
     be like picking a jury of Enron stockholders in the Enron
     case or Boston Marathon runners in the Boston Marathon
     bombing case.    Those individuals are likely fair and
     impartial people, and they may even state during voir
     dire that they can be impartial. But objectively, their
     personal experiences simply impede them from being fair
     and impartial in this particular case.

(Docket No. 105 at p. 1.)    The defendants argue that “it is asking

too much to expect people with a direct personal interest in the

litigation to sit as impartial jurors,” including because the

government’s case “is subjective and subtle and will require a

deep examination of the motive and intent of the parties.” (Docket

No. 94 at pp. 2, 8.)    “For those who were so tragically impacted

by this natural disaster and lived through the frustration of the

restoration effort,” the defendants conclude, being impartial is

“simply an impossible undertaking.”      Id. at pp. 17.

          The defendants try to distinguish their case from the

trial of Enron Corporation executive Jeffrey Skilling.             Id. at

pp. 14–15. In Skilling v. United States, 561 U.S. 358, 384 (2010),

the defendants note, the Supreme Court explained that “jurors’
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 7 of 36



Criminal No. 19-541 (FAB)                                                          7

links    to    Enron    were    either     nonexistent   or   attenuated.”       In

contrast, the defendants emphasize, nearly all Puerto Ricans were

affected by Hurricane María and the recovery efforts that followed.

Id. at pp. 14–15.

               Rather, the defendants contend, their case is similar to

United States v. McVeigh, 918 F. Supp. 1467 (W.D. Okla. 1996).

According to the defendants, “This case is more like the Oklahoma

City bombing in which the court transferred the case out of the

entire state of Oklahoma because of the immense pride, unity, and

spirit of Oklahomans.            The same is true here.          The devastation

from Hurricane María permeates the entire jury pool.”                     (Docket

No. 105       at    p. 1.)      The   defendants    believe     that,   like     the

Oklahomans, repeated emotional stories, grief, and efforts to

overcome the event’s consequences have resulted in a common belief

among Puerto Ricans that the last step to recovery is participation

in the trial of the defendants.              Id. at pp. 1–2.

               Defendants      conducted    a   survey   of   persons   living    in

Puerto Rico.          Approximately 56% of respondents stated that they

were negatively impacted by Hurricane María “a great deal” or “a

lot,” 28% said “somewhat,” 12% said “a little bit,” and 4% said

“not at all.”         (Docket No. 94, Ex. A at p. 28.)         Meanwhile, 61% of

those surveyed were familiar with the defendants’ case. Id., Ex. A

at p. 12.          Among those familiar with the case, roughly 73% said
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 8 of 36



Criminal No. 19-541 (FAB)                                                           8

the defendants were definitely or probably guilty and 27% said the

defendants were not guilty or they did not know.                  See id., Ex. A

at p. 15.      Two-thirds of respondents familiar with the case stated

that there was “a lot” or “some” evidence against the defendants,

while the remainder either did not know or said there was just a

little or no evidence against them.             Id., Ex. A at p. 17.       A number

of respondents recalled specific details about the case.                         Id.,

Ex. A at pp. 18–22.          The survey also revealed that three quarters

of Puerto Ricans familiar with the charges against the defendants

stated that there is “a lot” of anger or “some” anger in their

communities towards the defendants. Id., Ex. A at pp. 22–23. Some

made statements to the effect that the defendants’ crimes were

directed against Puerto Ricans in their time of need, while others

felt    that    the   defendants’     actions    delayed    the   repair    of    the

electrical system.       Id. at pp. 23–27.

               The defendants contrast the results of their study with

the situation in United States v. Moreno-Morales, 815 F.2d 725

(1st Cir. 1987).        (Docket No. 94 at p. 17.)            The Moreno-Morales

court    suggested      in    dicta   that,     if   a   defendant   in    similar

circumstances were to seek a change of venue, judicial fairness

and due process may require it be granted.               815 F.2d at 739.    Among

other factors—including extensive publicity surrounding a related

trial in the Puerto Rico courts that concluded just prior to the
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 9 of 36



Criminal No. 19-541 (FAB)                                                       9

federal trial—the Moreno-Morales court noted that approximately

25% of the jury venire admitted that they believed defendants were

guilty, 10% believed the defendants may be innocent, and almost

100% admitted to prior knowledge of the highly publicized incident

at issue in the trial in the Puerto Rico courts.                Id. at 735.   By

contrast, the defendants in the present case note, 44% of Puerto

Ricans    surveyed    believed       the   defendants    were    definitely   or

probably guilty.       (Docket No. 94 at p. 17.)          The defendants also

believe that “time will not subside or diminish the existing

prejudice.”    Id.

            The defendants conducted an identical survey of persons

living in the Southern District of Texas.               See id., Ex. A.       The

defendants assert that potential jurors in the Southern District

of Texas are less prejudiced against them and “not tainted by the

same concerns.”      Id. at p. 3.

            With     respect    to    publicity   about    their    case,     the

defendants highlight the press conference held by the Acting United

States Attorney for the District of Puerto Rico.                (Docket No. 94

at pp. 2–3, 10.)       The press conference, the defendants aver, was

“widely   reported”     and    contained    “extremely    strong”    statements

against them.      Id. at p. 2.       The defendants further contend that

the Acting United States Attorney “strongly implied that they had

done something that caused or contributed to the power outages and
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 10 of 36



Criminal No. 19-541 (FAB)                                                       10

even deaths of Puerto Rican citizens” when she stated that the

defendants exploited the misery and suffering of the Puerto Rican

people.     Id.

             The defendants also assert that media coverage of their

case has been “extensive.”             Id. at p. 8.           According to the

defendants, there have been approximately 140 articles about their

case.      Id.     The defendants state that the press coverage was

sparked by the Acting United States Attorney’s press conference.

Id. at p. 19.        The defendants aver that the articles assume the

defendants are guilty, “make completely untrue and inflammatory

statements,” “spread misinformation implying that the defendants

are guilty and that their guilt contributed to the personal loss

suffered by the entire population of Puerto Rico,” and contain

“seditious headlines that contribute to anger in the community and

the assumption of [the defendants’] guilt.             Id. at pp. 8–9.       “This

is far different,” the defendants argue, “than the ‘objective and

unemotional’ coverage in Skilling.”            (Docket No. 105 at p. 8.)

And they believe the press coverage will continue.                  Id.

             The defendants do not attach copies of the press coverage

to their motion or provide an index of the articles.                       The few

citations     to    articles   that   they   provide    are    in    the   Spanish

language.        See Docket No. 94 at pp. 8–10.
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 11 of 36



Criminal No. 19-541 (FAB)                                                     11

             Additionally, the defendants argue that the pool of

“available” jurors is limited in Puerto Rico.             (Docket No. 105 at

p. 7.)      The defendants note that federal law requires jurors to

meet a level of proficiency in the English language.               Id. (citing

28 U.S.C. § 1865(b)(2), (3)).           They also note that federal law

excludes minors from serving as jurors.            Id.   They characterize a

decision of the First Circuit Court of Appeals as “stating the

true number of residents who may qualify for federal jury service

in Puerto Rico is much smaller than the 3 million population size.”

Id. (citing United States v. Benmuhar, 658 F.2d 14, 19 (1st Cir.

1981)). 3

             The defendants advise the Court to transfer their case

before voir dire.        Id. at p. 5.       Waiting until voir dire, the

defendants     argue,   “would    be   inefficient,      costly,   and   create

immeasurable delays.”       Id.   “Voir dire would also not provide any


3 The English language requirement reduces the number of Puerto Rico residents
otherwise eligible to serve on a jury.       See Jasmine B. Gonzáles-Rose, The
Exclusion of Non-English-Speaking Jurors: Remedying a Century of Denial of the
Sixth Amendment in the Federal Courts of Puerto Rico, 46 Harv. C.R.-C.L. L.
Rev. 497, 497 (2011). The Benmuhar court, however, did not make the statement
that the defendants attribute to it.       The Benmuhar court assumed that the
defendant identified distinctive groups and that representation of the groups
was not “fair and reasonable,” held that the English language requirement for
jury service operates in a systematic manner, and concluded that the state
interest in “having a branch of the national court system operate in the national
language” is both significant and manifestly and primarily advanced by the
English language requirement. 658 F.2d at 19–20. In a footnote, the Benmuhar
court observed that the defendant swore that “nearly half” of jury questionnaire
respondents were eliminated because of the English language requirement. Id.
at 19 n.3.    The Benmuhar court further noted that the defendant “explains
neither the precise content nor the exact manner of operation of the English
proficiency requirement.” Id.
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 12 of 36



Criminal No. 19-541 (FAB)                                                           12

further illumination on the crucial issue to this motion—that every

potential juror on the panel will have been directly impacted in

some way by the Hurricane if they lived on the island in September

2017.”     Id. at p. 6.

             Finally,     the   defendants       also   suggest    that     the   case

should be transferred for convenience and in the interests of

justice.        (Docket No. 94 at pp. 20–25.)            The defendants contend

that “the indictment raises questions about the administration of

a federal grant program, administered in Washington D.C., by non-

residents of Puerto Rico, and involving contractors from other

states and conduct occurring in other states.”                 Id. at p. 20.       And

the alleged offense, the defendants argue, is “against the federal

program and not against the people of Puerto Rico.”                         Id.    The

defendants’       witnesses     and   documents,        they   say,   are      located

primarily in Texas.        Id. at p. 23.        The defendants also note that

most of the government’s interviewed witnesses live outside Puerto

Rico.     Id.     The defendants further observe that the District of

Puerto    Rico’s     criminal    docket    is    congested.        Id.    at    p. 24.

Additionally,       the   defendants      note    that     Texas   residents      are

familiar with hurricanes but have much less connection to Hurricane

María.     Id.     They point out that more direct flights go to the

airports in Houston, Texas than the airport in San Juan, Puerto

Rico.      (Docket No. 105 at pp. 9–10.)                For those reasons, the
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 13 of 36



Criminal No. 19-541 (FAB)                                                       13

defendants counsel the Court to transfer the case to Southern or

Northern Districts of Texas.         (Docket No. 94 at pp. 22–25.)

        B.     Government

               The   government   opposes    the   defendants’       request   to

transfer venue.        (Docket Nos. 100, 108.)

               The government disputes the relevance of the defendants’

primary argument.           As the government succinctly puts it, “The

defendants in this case are not charged with causing Hurricane

María.”        (Docket No. 100 at p. 8.)       The government says that a

jury pool of Puerto Ricans is not like Enron stockholders in the

Enron case or Boston Marathon runners in the Boston Marathon

bombing case; “[i]f factual comparisons were to be properly drawn

to the Boston Marathon bombing, the present case would be like a

government       contract    fraudulently    obtained     to   clean    up     the

aftermath of the bombing.”         (Docket No. 108 at pp. 1–2.)

               The   government   likewise    argues    that   the    impact    of

Hurricane María alone cannot serve as the reason to transfer this

case.        The government points out that the defendants do not cite

any case where a natural disaster led to all subsequent fraud and

bribery cases being transferred.             Id. at p. 2.      The government

continues,
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 14 of 36



Criminal No. 19-541 (FAB)                                               14

     Followed to their logical end, the defendants’ arguments
     would require the court to transfer venue of any and all
     criminal case[s] brought in relation [to] Hurricane
     María simply because residents of Puerto Rico were
     impacted by Hurricane María.    On a larger scale, the
     defendants’ arguments would require a conclusion that
     fraud related to the COVID-19 pandemic could not be
     fairly tried in any district.

(Docket No. 100 at p. 8.)

          The government contends that a fair and impartial jury

may be impaneled from Puerto Rico’s population of three million

people.   Id. at pp. 5–6.      The government posits that all adult

United States citizens residing in Puerto Rico are eligible for

consideration as potential jurors.       Id. at p. 6 n.2.

          The government suggests that the Court should ascertain

the level of prejudice through voir dire.       Id. at p. 5.    According

to the government, voir dire is preferable to public opinion

surveys as a means of determining prejudice.        Id. at pp. 6–7.

          If the Court were to consider the defendants’ public

opinion survey, the government argues that it supports the notion

that a fair jury may be impaneled in Puerto Rico.           Id. at p. 7.

The government notes that approximately 38% of those surveyed were

unfamiliar with the defendants’ case and 17% felt the defendants

were not guilty or did not know, so a majority of those surveyed

did not believe defendants were guilty.       Id.   The government also
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 15 of 36



Criminal No. 19-541 (FAB)                                                     15

observes that a majority of those surveyed did not sense more than

a little anger in their community.        Id.

           The    government     also   argues        that     the    publicity

surrounding the defendants’ case has been neither extraordinary

nor pervasive.     Id. at p. 8.      The government contends that the

press coverage has been directly based on the allegations in the

indictment or significant developments in the case.                Id. at pp. 9–

11.   The government states that, to its knowledge, “no documentary

evidence   or    witness   statements   outside       of     the   descriptions

contained in the indictment have been published by the press.” 4

Id. at p. 9.

           Additionally, the government notes the delay between

media attention and trial.      Id. at pp. 12–13.          The fifteen months

between the publicity associated with return of the indictment and

the trial date in January 2021, the government argues, “is a

substantial amount of time and more than sufficient to mitigate

the potential of presumed juror prejudice.”            Id.

           Finally, the government argues that convenience and the

interests of justice do not support transfer to a district in

Texas.   Id. at pp. 13–16.     The government disputes the connection

of the defendants or the case to Texas.         Id.    The government notes



4 The defendants do not contest this assertion in their reply.         See Docket
No. 105.
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 16 of 36



Criminal No. 19-541 (FAB)                                                  16

that the case involves multiple witnesses involved in the electric

power restoration in Puerto Rico, including some who continue to

reside in Puerto Rico.      Id. at p. 15.     The government also states

that the Southern District of Texas is one of the busiest districts

in the country.      (Docket No. 108 at p. 4.)         And the government

asserts that Houston’s two airports do not provide a sufficient

reason to transfer the case.       Id. at pp. 3–4.

III. Legal Standard

     A.    Transfer Based on Prejudice

           The Constitution guarantees the right to an impartial

jury in all criminal prosecutions.       U.S. Const. amend. VI.      “[T]he

right to jury trial guarantees to the criminally accused a fair

trial by a panel of impartial, ‘indifferent’ jurors.”              Irvin v.

Dowd, 366 U.S. 717, 722 (1961).        The Constitution also guarantees

due process of law.       U.S. Const. amend. V.       “A fair trial in a

fair tribunal is a basic requirement of due process.”            Irvin, 366

U.S. at 722 (internal quotation marks omitted).

           Sometimes,     prejudicial    circumstances     bring   about   a

presumption that those constitutional guarantees will be denied a

defendant if he is tried in a given district. 5 Where “extraordinary



5 A jury may be actually prejudiced against a defendant. See, e.g., Skilling,
561 U.S. at 377; United States v. Misla-Aldarondo, 478 F.3d 52, 58 (1st Cir.
2007). Actual prejudice is not at issue here; no jury has been impaneled and
jury selection has not begun.
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 17 of 36



Criminal No. 19-541 (FAB)                                                17

local prejudice will prevent a fair trial,” or “there is an ever-

prevalent risk that the level of prejudice permeating the trial

setting is so dense that a defendant cannot possibly receive an

impartial trial,” the courts presume that prejudice requires a

district court to grant a defendant’s request for transfer of a

criminal trial to another district.        Skilling, 561 U.S. at 378;

United States v. Quiles–Olivo, 684 F.3d 177, 182 (1st Cir. 2012).

          Rule 21 of the Federal Rules of Criminal Procedure

provides for the transfer of a criminal proceeding to another

district in the event of prejudice against the defendant.          Fed. R.

Crim. P. 21(a).   Transfer is mandatory “if the court is satisfied

that so great a prejudice against the defendant exists in the

transferring district that the defendant cannot obtain a fair and

impartial trial there.”      Id.; United States v. Walker, 665 F.3d

212, 223 (1st Cir. 2011) (describing Rule 21(a) as “the mandatory

transfer provision”).     The defendant bears the burden of making

the necessary showing.     See 2 Charles Alan Wright et al., Federal

Practice & Procedure § 343 (4th ed. 2020).

          The courts have not decided whether there is a difference

between   the   constitutional    and   rule-based     requirements     for

transfer in the event of prejudice.        The First Circuit Court of

Appeals has noted the possibility of different analysis, but

assumed that the analysis is the same where the parties did not
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 18 of 36



Criminal No. 19-541 (FAB)                                                          18

distinguish between the two.            United States v. Casellas-Toro, 807

F.3d 380, 385 n.2 (1st Cir. 2015).               The parties here also make no

distinction, and the Court assumes the analysis is the same.

           The    courts        have    also    not   decided     whether,   if     a

presumption of prejudice arises, the government can rebut the

presumption.     The United States Supreme Court did not reach the

question in Skilling.           561 U.S. at 385 n.18.           The First Circuit

Court of Appeals has assumed without deciding that the presumption

is rebuttable.     See Casellas-Toro, 807 F.3d at 389.

           Pre-trial publicity is a predominate subject of the

analysis   on    whether    a     court    should     presume    prejudice    to    a

defendant’s fair trial rights.                 “A presumption of prejudice is

generally ‘reserved for those extreme cases where publicity is

both extensive and sensational in nature.’”                 Casellas-Toro, 807

F.3d at 386 (quoting Quiles–Olivo, 684 F.3d at 182). The mandatory

transfer   provision       in    Rule     21(a)    “has   been    applied    almost

exclusively in cases in which pervasive pretrial publicity has

inflamed passions in the host community past the breaking point.”

Walker, 665 F.3d at 223.

           Jurors will often be aware of high-profile cases.                       As

the Supreme Court of the United States explained long ago,
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 19 of 36



Criminal No. 19-541 (FAB)                                               19

     In these days of newspaper enterprise and universal
     education, every case of public interest is almost, as
     a matter of necessity, brought to the attention of all
     the intelligent people in the vicinity, and scarcely any
     one can be found among those best fitted for jurors who
     has not read or heard of it, and who has not some
     impression or some opinion in respect to its merits.

Reynolds v. United States, 98 U.S. 145, 155–56 (1878).            Criminal

cases in particular may arouse the interest of the public.          Irvin,

366 U.S. at 722–23.     “It is no surprise that people in general,

and especially the well-informed, will be aware of [a high-profile

case].”     In re Tsarnaev, 780 F.3d 14, 15 (1st Cir. 2015) (per

curiam).

            The standard for transferring a case based on publicity-

induced prejudice is strict.     The Supreme Court has found transfer

necessary where the trial atmosphere is “utterly corrupted by press

coverage,”    but   “[p]rominence     does   not   necessarily    produce

prejudice,    and   juror   impartiality . . .      does    not   require

ignorance.” Skilling, 561 U.S. at 380–81 (internal quotation marks

omitted).    “Extensive knowledge in the community of either the

crimes or the defendants is not sufficient, by itself, to render

a trial constitutionally unfair.”       United States v. Drougas, 748

F.2d 8, 29 (1st Cir. 1984).         Also, “[i]f the media coverage is

factual as opposed to inflammatory or sensational, this undermines

any claim for a presumption of prejudice.”             United States v.

Angiulo, 897 F.2d 1169, 1181 (1st Cir. 1990).
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 20 of 36



Criminal No. 19-541 (FAB)                                                        20

           Another factor considered in the presumption analysis is

“a more indirect measure that looks at the length to which the

trial court must go in order to select jurors who appear to be

impartial.”      Id. (internal quotation marks omitted).                   Courts

usually   consider    the    actual     jury    selection       experience   when

evaluating this factor.       See id.

           A host of other considerations are sometimes relevant to

the presumption analysis.         These include a widespread community

impact or bias from either an alleged crime or something besides

the alleged crime.       See United States v. Campa, 459 F.3d 1121,

1175 (11th Cir. 2006) (en banc) (Birch, J., dissenting).

           Ultimately,      all   of   the     factors   must    be    weighed   to

determine whether “extraordinary local prejudice will prevent a

fair trial.”     Skilling, 561 U.S. at 378; see Murphy v. Florida,

421 U.S. 794, 799 (1975) (evaluating whether “any indications in

the   totality   of   circumstances”     demonstrate      “that       petitioner’s

trial was not fundamentally fair”).

           The United States Supreme Court has elucidated how the

constitutional analysis is affected by pre-trial publicity and

matters of local interest.         Two of the high court’s contrasting

cases provide a useful framework.

           The “foundation precedent,” according to the Skilling

Court, 561 U.S. at 379, is Rideau v. Louisiana, 373 U.S. 723
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 21 of 36



Criminal No. 19-541 (FAB)                                                         21

(1963).     The defendant in Rideau was interrogated on film while

imprisoned and surrounded by law enforcement officers.                        Id. at

724–25.     He confessed to a robbery, kidnapping, and murder.                   Id.

A local television station broadcast the confession on three

occasions to audiences ranging from 24,000 to 53,000 individuals.

Id.   The parish where the defendant was tried had a population of

150,000 people.         Id.

             The Rideau Court held the defendant’s due process rights

were violated at his trial.               “[T]o the tens of thousands of people

who   saw    and       heard    it,”      the   Rideau   Court    explained,     the

interrogation “in a very real sense was Rideau’s trial—at which he

pleaded guilty.”             Id. at 726.        Following that exhibition, the

actual trial amounted to just a “hollow formality” and a “kangaroo

court.”     Id.

             More recently, in Skilling, 561 U.S. at 381–85, the

Supreme Court considered whether an executive at Enron Corporation

received     a    fair       trial   in    Houston,   Texas,     where   Enron   was

headquartered.         Many people lost their jobs and many organizations

lost funding when Enron collapsed.                Id. at 427–28 (Sotomayor, J.,

concurring in part and dissenting in part).                 Media attention was

rampant.         Id.    at    383–85      (majority   opinion);    id.   at   427–28

(Sotomayor, J., concurring in part and dissenting in part).                      The
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 22 of 36



Criminal No. 19-541 (FAB)                                                   22

Skilling Court held the Constitution did not require a transfer.

Id. at 385 (majority opinion).

             The Skilling Court highlighted four factors:             the size

and characteristics of the community, the content of publicity,

the length of time between reporting and the trial, and whether

the jury’s verdict indicates bias.            Id. at 382–84.        Unlike the

small parish in Rideau, the Skilling Court noted, Houston was this

country’s fourth-largest city with a jury-eligible population of

four-and-a-half million individuals.           Id. at 382.        Additionally,

“although news stories about [the defendant] were not kind, they

contained no confession or other blatantly prejudicial information

of the type readers or viewers could not reasonably be expected to

shut from sight.”       Id.   Third, the Skilling Court noted that four

years    elapsed   between    Enron’s   bankruptcy    and   the     defendant’s

trial, and while related news stories were published throughout

the period, “the decibel level of media attention diminished

somewhat in the years following Enron’s collapse.”                 Id. at 383.

Also, “and of prime significance,” the Skilling Court noted that

the jury acquitted the defendant on nine counts.            Id.    The Skilling

Court further explained that the “sheer number of victims” did not

trigger a presumption of prejudice, and that “[a]lthough the

widespread community impact necessitated careful identification

and inspection of prospective jurors’ connections to Enron, the
       Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 23 of 36



Criminal No. 19-541 (FAB)                                                 23

extensive screening questionnaire and followup voir dire were well

suited to that task.”         Id. at 384.

       B.     Transfer Based on Convenience and Interests of Justice

              Rule 21 also provides that transfer is permissible for

convenience and in the interests of justice.                Fed. R. Crim.

P. 21(b).       Transfer is permissible “for the convenience of the

parties, any victim, and the witnesses, and in the interest of

justice.”      Id.    “Rule 21(b) links the two requirements—convenience

and the interest of justice—and when a rule lists two requirements

in the conjunctive, both must be satisfied.”          Walker, 665 F.3d at

224.        Relevant factors “include the location of the parties,

potential witnesses, contested events, relevant documents, and

counsel, expense to the parties, overall accessibility of the trial

location, and any other special factor.”         United States v. Dávila-

Bonilla, 307 F. Supp. 3d 1, 3 (D.P.R. 2018) (Besosa, J.).

IV.    Discussion

       A.     Transfer Based on Prejudice

              The defendants have failed to show that “extraordinary

local prejudice will prevent a fair trial” or that “there is an

ever-prevalent risk that the level of prejudice permeating the

trial setting is so dense that a defendant cannot possibly receive

an impartial trial.”        Skilling, 561 U.S. at 378; Quiles–Olivo, 684

F.3d at 182.         Therefore, no presumption of prejudice arises.
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 24 of 36



Criminal No. 19-541 (FAB)                                               24

             1.     Size and Characteristics of the Community

                    The parties dispute the relevant population for the

Court’s analysis.         The defendants contend that age and language

requirements for jury service bear on the Court’s resolution of

the defendants’ motion to transfer venue, (Docket No. 105 at p. 7,)

while the government suggests that all adult United States citizens

residing in Puerto Rico the relevant group, (Docket No. 100 at

p. 6 n.2.)

                    Frankly, the courts have been less than clear on

this issue.       Some opinions discuss the total population of a given

area, see, e.g., Rideau, 373 U.S. at 724; Casellas-Toro, 807 F.3d

at 386; Tsarnaev, 780 F.3d at 24, while others concentrate on the

jury-eligible population, see, e.g., Skilling, 561 U.S. at 382.

                    For   present   purposes,   the   age   and   language

requirements do not contribute to a presumption of prejudice, alone

or in combination with the defendants’ other arguments.           Even if

the Court were to limit its consideration to the population that

satisfies those requirements—a population for which the defendants

provide no statistical data—the defendants do not argue or show

that this smaller population is differently or extraordinarily

prejudiced against them.       As a matter of fact, record suggests the

contrary:     the defendants’ survey of English-speaking Puerto Rico
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 25 of 36



Criminal No. 19-541 (FAB)                                                    25

residents found that more than half had not concluded that the

defendants were guilty.        (Docket No. 94, Ex. A at p. 15.)

                   The    defendants’   principal     argument   concerns    an

asserted     widespread     community   impact   or    bias    stemming    from

something other than their alleged crimes.            They contend that the

impacts of Hurricane María and the associated recovery efforts,

along     with   Puerto    Ricans’   feelings    about    corruption,      have

extraordinarily prejudiced Puerto Ricans against them.                (Docket

No. 94 at pp. 1–17; Docket No. 105 at pp. 1–2.)               Their prejudice

arguments do not concern the impact of their alleged crimes, and

the pre-trial publicity is said to “only exacerbate[]” what is

already a sufficient condition for presuming prejudice.               (Docket

No. 105 at p. 2.)

                   In support of their argument, the defendants point

to McVeigh, 918 F. Supp. 1467.          (Docket No. 105 at pp. 1–2.)        In

McVeigh, one judge decided to transfer the case out of Oklahoma

City because “obtaining an impartial jury in Oklahoma City would

be ‘chancy,’” the parties did not disagree, and “[t]he effects of

the explosion on that community are so profound and pervasive.”

918 F. Supp. at 1470.         The McVeigh court then decided that the

case had to be transferred to a district outside of Oklahoma

because of publicity and the impact of the crime on Oklahomans.

Id. at 1475.     The McVeigh court pointed to extensive and emotional
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 26 of 36



Criminal No. 19-541 (FAB)                                                     26

media     attention   in   Oklahoma,    a    strong   identification       among

Oklahomans with the victims, and a sense of obligation in the

community to reach a result which would find general acceptance in

the relevant audience.        Id. at 1473.

                   McVeigh   is   not   analogous     to   this   case.      The

defendants’ argument in McVeigh concerned the impact of their

alleged crimes.        Here, the defendants focus on the impact of

Hurricane María and recovery efforts, not their alleged crimes.

Indeed, the defendants assert that “there is no allegation in the

indictment that a single Puerto Rican citizen was harmed by the

Defendants’ alleged conduct.” (Docket No. 105 at p. 9.) Moreover,

although the defendants argue that there is a common belief among

Puerto Ricans that the last step to recovery from Hurricane María

is participation in the trial of the defendants, (Docket No. 105

at pp. 1–2,) they have not supported the argument.                In fact, the

defendants’ study reveals that a majority of Puerto Ricans were

either unfamiliar with the case, sensed little-to-no anger in their

community towards the defendants, or did not know how much anger

there was in the community.        (Docket No. 94, Ex. A at pp. 22–23.)

And, as discussed below, the defendants have not shown that the

publicity in this case is inflammatory.

                   Other cases, not cited by the defendants, involve

a transfer request based on a widespread community impact or bias
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 27 of 36



Criminal No. 19-541 (FAB)                                               27

from something besides the alleged crime.          The courts in these

cases generally decline to presume prejudice and decide to examine

the extent of bias during voir dire.

                One helpful case is United States v. Warren, 989

F. Supp. 2d 494 (E.D. La. 2013).      The Warren case concerned police

officers’ alleged involvement in the shooting and burning of a man

immediately after Hurricane Katrina.         United States v. Warren,

Crim. No. 10-154, 2010 WL 4007307, at *1 (E.D. La. Sep. 28, 2010).

Two defendants argued for transfer to another district relying on,

among other things, “the jury pool’s collective experience with

Hurricane Katrina and law enforcement.”        989 F. Supp. 2d at 503.

One of the two defendants argued that there was an embedded

community perception, fueled by publicity, that numerous police

officers engaged in lawlessness after the storm.            Id.   Another

argued, “In short, Houston is bigger than Enron, which was but a

blip on its history.   New Orleans is not bigger than Katrina, which

now is in the fabric of New Orleans history.”              Id. (internal

quotation marks omitted).

                The Warren court rejected the argument.        The Warren

court found that “[g]eneralizing and anticipating the potential

effects of [Hurricane] Katrina on the jury pool in this case would

require speculation not called for by the pre-trial prejudice

analysis.”   Id.    “[W]hile many jurors may have experienced the
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 28 of 36



Criminal No. 19-541 (FAB)                                                    28

effects of Hurricane Katrina, very few of these residents were

victims of unjustified force or obstruction of justice by police

officers following the storm.         Hurricane Katrina itself does not

suggest or undermine a presumption of prejudice.”             Id. (internal

quotation marks omitted).

                   The First Circuit Court of Appeals addressed a case

in which the asserted bias stemmed from something besides the

alleged crime in United States v. Brandon, 17 F.3d 409 (1st Cir.

1994). There, the defendants were tried in Rhode Island on charges

associated with defrauding a financial institution.              Id. at 421.

The trial came on the heels of an unrelated crisis in which credit

unions were closed and hundreds of thousands of angry depositors

had their assets frozen.           Id. at 441.       The unrelated crisis

received extensive media coverage.          Id.

                   The Brandon defendants argued that public sentiment

concerning the credit union crisis, as well as media coverage

directly related to their charges, would prejudice the jury against

them.    Id.   They provided forty-four newspaper articles related to

their case and others concerning the credit union crisis.              Id.

                   The First Circuit Court of Appeals court rejected

the argument.       “The articles presented by the defendants,” the

court explained, “evidence standard factual press coverage of a

criminal case and are neither inflammatory nor sensational.”               Id.
      Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 29 of 36



Criminal No. 19-541 (FAB)                                                  29

The Brandon court also “f[ou]nd nothing in the record to indicate

that the jurors’ feelings about the credit crisis, if they had

any, impaired their impartiality in the present case” and the

district judge did not abuse his discretion in “determin[ing] that

the   jurors   would   understand    that   the   credit   crisis    had   no

connection to this case.”      Id. at 441–42.

                 In United States v. Salim, 189 F. Supp. 2d 93, 94

(S.D.N.Y. 2002), the defendant was charged with, among other

things, crimes associated with an embassy bombing in Africa.

Publicity concerning that bombing was not sufficient to warrant a

venue transfer.     Id. at 96.      The defendant was not charged with

crimes associated with the events in New York on September 11,

2001, yet the question before the Salim court was whether “the

events of September 11, 2001 ha[d] so incapacitated potential

jurors drawn from the Southern District of New York that a fair

trial [t]here for [the defendant] would be unlikely.”               Id.    The

court responded in the negative, finding that voir dire and an

expanded jury pool would be sufficient to protect the defendant’s

right to a fair trial.      Id. at 96–97.

                 In United States v. Wheaton, 463 F. Supp. 1073,

1078 (S.D.N.Y. 1978), the defendant moved for transfer on the

grounds that he would be prejudiced by a trial in New York because,

he said, “[i]t is a well known fact that New York City and, in
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 30 of 36



Criminal No. 19-541 (FAB)                                                30

particular, Harlem, which is the part of the Southern District

[is] known notoriously as ‘The Narcotics Capitol [sic] of the

World.’”   The Wheaton court denied the motion because the logical

conclusion of the defense theory would prohibit all narcotics

trials in New York and, indeed, federal prosecutors would be unable

to prosecute crimes in the areas where the crimes were the most

prevalent.   Id.

                   An additional case dealing with community bias not

directly caused by the crime is United States v. Washington, 813

F. Supp. 269 (D. Vt. 1993).        The defendants in that case were

African-Americans from New York who were charged with drug and

firearm offenses in Vermont.      Id. at 271.    They sought a transfer

fearing an “outsiders” bias and a racist bias in predominately-

white Vermont.     Id.   The Washington court held that the defendants

had not met their burden to show the risks would deny them a fair

trial and decided that the issue would be best considered after

voir dire.

                   The Court reaches a similar conclusion as that

reached in Warren, Brandon, Salim, Wheaton, and Washington.             The

question before the Court is whether to presume that the defendants

cannot receive a fair trial in the District of Puerto Rico.             The

fact that Puerto Ricans experienced the effects of Hurricane María

and the ensuing recovery efforts is not sufficient, at this stage
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 31 of 36



Criminal No. 19-541 (FAB)                                                             31

of the proceedings, to create a presumption of prejudice in this

case.     The Court believes that jurors will be able to separate

their experiences with Hurricane María and the associated recovery

efforts from the criminal allegations involved in this case.                     Voir

dire will be an effective tool for identifying and rooting out

prejudice or bias.         Patton v. Yount, 467 U.S. 1025, 1038 & n.13

(1984); Brandon, 17 F.3d at 441–42; Salim, 189 F. Supp. 2d at 96.

Moreover, the defendants’ own survey revealed that almost forty

percent of respondents were unfamiliar with the case against the

defendants,     lending    credence     to    the   notion     that    there     is    a

reasonable likelihood that the Court will be able to identify

twelve     jurors    who   will   not    prejudge       the    case    against    the

defendants.

                     The defendants argue that Hurricane María’s effect

on nearly all Puerto Ricans distinguishes their case from the

Enron-related trial of Jeffrey Skilling.             (Docket No. 94 at pp. 2,

12–15.)       The    Supreme   Court’s       decision    in    Skilling    actually

undercuts      the    defendants’     motion.           When   Enron    collapsed,

“[t]housands of the company’s employees lost their jobs and saw

their retirement savings vanish.              As the effects rippled through

the   local    economy,    thousands     of    additional      jobs    disappeared,

businesses shuttered, and community groups that once benefited

from Enron’s largesse felt the loss of millions of dollars in
        Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 32 of 36



Criminal No. 19-541 (FAB)                                                    32

contributions.”        561 U.S. at 428 (Sotomayor, J., concurring in

part and dissenting in part).          There was a “widespread community

impact.”       Id. at 384 (majority opinion).      And yet, “Enron’s sheer

number of victims [did not] trigger a presumption of prejudice.”

Id. (citation and internal quotation marks omitted).            Rather, “the

widespread community impact necessitated careful identification

and inspection of prospective jurors’ connections to Enron.”                Id.

It was during voir dire that it became clear that the jurors’ links

to Enron were “nonexistent or attenuated.”            Id.   As in Skilling,

the voir dire in this case will serve to identify potential jurors’

connections to the defendants and their alleged crime, as well as

to uncover any bias or prejudice among the potential jurors.

                    Nor does Moreno-Morales support the defendants’

position.        Granted, as defendants point out, the 44% of poll

respondents who believe the defendants are guilty, (Docket No. 94,

Ex. A     at    p. 15,)   is   a   higher   proportion   than   the   25%    of

veniremembers who responded similarly in Moreno-Morales, 815 F.2d

at 735. The clear focus in Moreno-Morales, however, was the widely

followed publicity surrounding the alleged criminal events, the

legislative investigation, and the trial in the Puerto Rico courts

that concluded shortly before the federal trial began.                Id. at

734–39.        The defendants have not shown any similar circumstances

in this case.
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 33 of 36



Criminal No. 19-541 (FAB)                                                   33

                 The   decision   in   Casellas-Toro   is      distinct    for

essentially the same reason.      The “[m]ost important[]” factor was

that “the media extensively and sensationally covered Casellas’s

Commonwealth trial, conviction, and sentencing in a just-concluded

case intertwined with this one.”       807 F.3d at 387.     The defendants

have failed to bring this case within the Casellas-Toro precedent.

          2.     Press coverage

                 The    defendants     have   failed      to    show      that

inflammatory publicity has prejudiced the community.           The argument

and materials provided by the defendants are not sufficient on

their own or in combination with other factors to bring about a

presumption of prejudice.

                 The defendants provide the Court with nothing but

bare allegations concerning the media’s coverage of the case

against them.    As noted, the defendants do not attach any examples

of media coverage to their motion, and the few citations to news

articles provided by the defendants are in the Spanish language.

See Docket No. 94 at pp. 8–10.         The Court cannot consider those

Spanish-language documents.          Puerto Ricans for P.R. Party v.

Dalmau, 544 F.3d 58, 67 (1st Cir. 2008).       And bare allegations are

not enough.     United States v. Rodríguez-Cardona, 924 F.2d 1148,

1158 (1st Cir. 1991).
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 34 of 36



Criminal No. 19-541 (FAB)                                                   34

                    The   Acting      United    States    Attorney’s     press

conference, meanwhile, did not create or meaningfully contribute

to a presumption of prejudice.          Unlike the televised confession in

Rideau, 373 U.S. at 724–25, there is no indication concerning how

many Puerto Ricans might even have become aware of the press

conference.   The substance of the press conference concentrated on

the factual allegations in the indictment.                See Docket No. 94,

Ex. D.   Such statements do not require a venue transfer.                  See

Quiles-Olivo,    684      F.3d   at   182   (discussing    media   coverage);

Angiulo, 897 F.2d at 1181 (same); United States v. Maldonado-

Medina, 761 F.2d 12, 19 (1st Cir. 1985) (same).

                    Perhaps, as the defendants assert, a select few of

the statements at the press conference went beyond a dry factual

recitation of the charges.              See Docket No. 94 at pp. 2–3, 10

(quoting statements).        But these statements are less prejudicial

than references to a “mafia boss” and like characterizations, all

of which “fall significantly short of the type of emotionally

charged, inflammatory, sensationalistic coverage needed to support

a presumption of prejudice.”             Angiulo, 897 F.2d at 1181.        The

statements    are     nothing    like    the   “smoking-gun   variety”   that

“invite[s] prejudgment of [a defendant’s] culpability.”             Skilling,

561 U.S. at 383.      In fact, the press conference came with explicit

warnings against prejudging guilt.             See Docket No. 94, Ex. D at
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 35 of 36



Criminal No. 19-541 (FAB)                                                  35

pp. 4, 8 (cautioning that “these 3 people are presumed innocent

and it is the Federal government’s responsibility to prove they

are guilty” and explaining that “[Cobra] was a company that is

obviously known and was doing the work that 2 people who were

involved and for 3 people and that they did illegal jobs isn’t

going to mean that the work itself was defective work”).

                 Finally, the delay between the trial and the press

conference is substantial.       The Court has not identified the date

of the press conference in the materials before it.              See Docket

No. 94, Ex. D (undated transcript of press conference).              If the

press conference occurred shortly after the indictment in this

case was unsealed, approximately fourteen months would elapse

between the press conference and the January 2021 trial date

scheduled for this case.     In the circumstances of this case, that

is enough time for “the decibel level of publicity about the crimes

themselves to drop and community passions to diminish.”               In re

Tsarnaev, 780 F.3d at 22.

     B.     Transfer Based on Convenience and Interests of Justice

            The Court declines to transfer this case pursuant to

Rule 21(b).     The   defendants    have   not    shown   that   either   the

convenience   prong   or   the   interests   of   justice   prong   support

transfer.
     Case 3:19-cr-00541-FAB Document 123 Filed 06/26/20 Page 36 of 36



Criminal No. 19-541 (FAB)                                                36

          The     defendants   do   not    make   an   explicit   argument

concerning the interests of justice prong of Rule 21(b).                See

Docket Nos. 94, 105.    Presumably, they believe that the prejudice

they fear with respect to Rule 21(a) supports a transfer in the

interests of justice.     For the reasons discussed above, however,

the Court considers that argument unavailing at this time.

          The defendants’ showing with respect to the convenience

prong of Rule 21(b) also does not support transfer.                As the

defendants recognize, the events at issue in this case occurred in

many districts.     See Docket No. 94 at p. 20.        Certain events at

issue occurred in Puerto Rico, (Docket No. 3,) and some witnesses

continue to reside in Puerto Rico, (Docket No. 100 at p. 15.)

V.   Conclusion

     For the reasons discussed above, the defendants’ motion to

transfer venue, (Docket Nos. 94, 98–99,) is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 26, 2020.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
